DETAILED ACTION
Applicant: TAKANO, Akira & TANAKA, Keiichi
Assignee: Hitachi High-Tech Corporation
Attorney: Michael H. JACOBS (Reg. No.: 41,870)
Filing: §371 National Stage Application filed 15 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/JP2018/042449 filed 16 November 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 03/15/2021 has been considered.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claims 2-3 include the abbreviation “GUI” without being defined.  The claims should be amended to “graphical user interface (GUI)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the phrase “a display unit, wherein the display unit is configured to display an energy spectrum based on the pulse height value, or a GUI for adjusting the baseline current” which is indefinite since it is unclear what “or a GUI” is referring back to in the claim.  If the claim is intended to provide two different configurations of the “display unit”, then it should be amended to:
“a display unit, wherein the display unit is configured to:
	display an energy spectrum based on the pulse height value, or
	wherein the display unit is a GUI configured for adjusting the baseline current and the output of the second heater.”
Or some similar amendment to define the relationship between the “display unit” and the “GUI”.  Claim 3 inherits this rejection.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are:
Tanaka et al. (US Pat. 9,678,227) – which discloses a radiation analyzer (Tanaka ‘227:  Figs. 1-2 analyzer 100) including a transition edge sensor (1), a current detection mechanism (4), a wave height analyzer (5), a cold head (12), and a heater (20).  However, Tanaka ‘227 fails to disclose a baseline monitor mechanism configured to detect a baseline current flowing through the TES and it fails to disclose a second heater whose output is adjusted to stabilize the baseline current.

    PNG
    media_image1.png
    345
    846
    media_image1.png
    Greyscale

Tanaka et al. (US Pub. 2014/0048717) – which discloses a radiation analyzer (Tanaka ‘717: Figs. 2-3) including a transition edge sensor (1), a current detection mechanism (4), a pulse height analyzer (5), a cold head (12), a first heater (20), a second heater (22), and discloses that the baseline current flowing in the TES is related to the temperature of the heat storage tank (¶44).  However, Tanaka ‘717 fails to disclose a baseline monitor mechanism configured to detect a baseline current flowing through the TES and it fails to disclose the second heater whose output is adjusted to stabilize the baseline current.

    PNG
    media_image2.png
    444
    950
    media_image2.png
    Greyscale


Eixelberger et al. (WO 2018/041902 A1) – which discloses a radiation analyzer (Eixelberger et al.: Fig. 2) configured to detect waste glass or impurities intermixed with waste glass (Pg. 3) utilizing an infrared light source (4; Pg. 7), a visible light source (5), an infrared detector (1), a visible detector (2), and light source control devices to change current and heat of the light sources (4,5; Pgs. 4-5).  However, Eixelberger et al. fails to disclose a transition edge sensor (TES), it fails to disclose a current detection mechanism, and it fails to disclose a pulse height analyzer configured to measure a pulse height value based on the current detected.

    PNG
    media_image3.png
    493
    527
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation analyzer (100) including a transition edge sensor (TES) (1), a current detection mechanism (4) configured to detect current flowing through the TES (1); a pulse height analyzer (5); a baseline monitor mechanism (6) configured to detect a baseline current flowing through the TES (1); a cold head (19) configured to cool the TES (1); a first heater (13) whose output is adjusted to stabilize the temperature of the cold head (19); and a second heater (14) whose output is adjusted to stabilize the baseline current, in combination with the other claimed elements.  Claims 2-14 are allowed or allowable based on dependency.

    PNG
    media_image4.png
    458
    561
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884